DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Notice of Appeal filed on 9/22/20, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628  
                                                                                                                                                                                                      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luthringer et al (US 9,732,059, which is the patent issued for US application 13/810,772, a 371 of PCT/US11/44697 07/20/2011, which claims benefit of 61/366,075 07/20/2010).

Claim interpretation
	Independent claims 11 and 23 are directed to a method of treating at least one negative symptom in a non-schizophrenic human subject.  Definition provided in specification (paragraph [0043] of the PGPUB of instant application 16/302,722, US 2019/0216793) defines “negative symptom” as including primary negative symptoms typically associated with schizophrenia.  In view of the above definition Examiner will interpret “negative symptom” in the instant claims to correspond to “negative symptom of schizophrenia” described in the ‘059 patent.

Scope of prior art
	Lutheringer teaches:

2) Lutheringer does not limit the treatment to only schizophrenic patients.  In column 6, lines 42-47, art teaches “In an embodiment, a method is provided for treating at least one negative symptom of schizophrenia in a subject comprising administrating to a subject in need thereof a therapeutically effective amount of a compound o formula (I) or a pharmaceutically acceptable salt thereof, as set forth above, wherein at least one negative symptom is treated”.  Lutheringer does not limit the subject population to subjects suffering from schizophrenia.  In column 6, lines 62-65 art teaches “The present disclosure provides for treatment of at least one disorder or parameter of sleep regardless of how the disorder or affected parameter of sleep arises“; and the continuing in the following paragraph:  “Sleep is improved in a patient who does not have schizophrenia”.
In view of above teaching Examiner is interpreting Lutheringer as teaching treatment of a negative symptom of schizophrenia, however the subject population is not limited to schizophrenic patients but rather to individuals who exhibit a negative symptom associated with schizophrenia which includes the instantly claimed non-schizophrenic patients. 
3) Negative symptoms of Schizophrenia are described in column 7, lines 36-61 and include blunted effect (line 38 and claim 2) and emotional withdrawal (line 41; claim 25).
4) In column 2, lines 54-64, Lutheringer teaches “The relationship between sigma 2 binding site and cortex as well as limbic system supports the usefulness of compounds used for treatment of mental diseases.”  This teaching supports administration of compound II to patients with mental diseases which include Alzheimer’s disease.
5) Dose between 1 and 64 mg is described in column 10, line 25 and also in claim 5. 
6) “Negative symptoms” is defined in the instant specification as “primary negative symptoms associated with schizophrenia” (paragraph [0043] of the PGPUB of the instant 
7) Lastly, in paragraph 5, lines 57-58, teaches salt and hydrates. Hydrochloride salt as the preferred form is disclosed in column 9, lines 40-44.


Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant invention would have found it obvious to treat negative symptoms, including blunted effect and emotional withdrawal, commonly associated with schizophrenia in a non-schizophrenic patient by administering to said patient an effective amount of compound of formula (II) as described by Lutheringer et al.  Lutheringer teaches and exemplifies the activity of the claimed compound in improvement of negative symptoms in schizophrenic patients.  However Lutheringer also teaches that the compound can be administered to treat the negative symptoms commonly associated with schizophrenia in non-schizophrenic patients thereby providing suggestion, motivation and expectation of success to treating blunted effect and emotional withdrawal in non-schizophrenic patients by administering the instantly claimed compound.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,732,059. Although the claims at issue are not identical, they are not patentably distinct from each other because:

“Negative symptoms” is defined in the instant specification as “primary negative symptoms associated with schizophrenia” (paragraph [0043] of the PGPUB of the instant application; US 2019/0216793).  In view of the above definition 
It is clear that the both the instant claims and claims of the ‘059 patent are direct to treatment of the same symptoms (see claims 2-3, 22 and 25 of ‘059 patent and claims 14-15 and 26 of instant application 16/302,722).  
 At issue is whether the subject of in the method of ‘059 patent includes non-schizophrenic subjects.  Since the claims of ‘059 do not specify whether the subject is schizophrenic or not, Examiner is interpreting the subject be limited to human who exhibits negative symptoms of schizophrenia and includes both schizophrenic and non-schizophrenic subjects.  Specification of ‘059 supports the above interpretation as is exemplified by clear disclosure of treatment of sleep disorder in a non-schizophrenic subject.

Conclusion
Claims 11-30 are pending
Claims 11-30 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628